People v Young (2015 NY Slip Op 01299)





People v Young


2015 NY Slip Op 01299


Decided on February 11, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 11, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
THOMAS A. DICKERSON
JOHN M. LEVENTHAL
ROBERT J. MILLER
HECTOR D. LASALLE, JJ.


2013-01277
 (Ind. No. 2372/08)

[*1]The People of the State of New York, respondent, 
vDamian Young, appellant.


Lynn W. L. Fahey, New York, N.Y. (Leila Hull of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Victor Barall of counsel of counsel; Peter Bruland on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a resentence of the Supreme Court, Kings County (Ingram, J.), imposed January 22, 2013, upon his conviction of robbery in the third degree, upon a jury verdict.
ORDERED that the resentence is affirmed.
The resentence imposed was not excessive (see People v Suitte , 90 AD2d 80). Further, we reject the defendant's contention that the resentence should be reduced in the interest of justice (cf. People v Cuaran , 261 AD2d 169, 169).
BALKIN, J.P., DICKERSON, LEVENTHAL, MILLER and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court